Exhibit 10.8

FIRST AMENDMENT dated as of July 14, 2006 (the “First Amendment”), to the Credit
Agreement dated as of January 27, 2005 (the “Credit Agreement”), among ALLIANCE
LAUNDRY HOLDINGS LLC, a Delaware limited liability company (“Holdings”),
ALLIANCE LAUNDRY SYSTEMS LLC, a Delaware limited liability company (“Alliance
Laundry”), ALH FINANCE LLC, a Delaware limited liability company (“ALH
Finance”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), LEHMAN BROTHERS INC., as sole
advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), THE BANK OF NOVA SCOTIA, as syndication agent, LASALLE BANK
NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as co-documentation agents, and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”). All capitalized terms used herein that are defined in
the Credit Agreement and that are not otherwise defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement to, among other things, (a) add $60,000,000 of term loans (the
“Additional Term Loans”) to the Term Loan Facility and (b) increase the
Revolving Credit Commitments by $5,000,000;

WHEREAS, the Borrower intends to use the proceeds of the Additional Term Loans
to (a) finance a portion of its acquisition (the “CLD Acquisition”) of the
commercial laundry business division of Laundry Systems Group NV (the “CLD
Seller”) pursuant to (i) the Share Purchase Agreement dated as of May 23, 2006,
between the Borrower and the CLD Seller (the “Belgian CLD Purchase Agreement”)
and (ii) the Purchase Agreement dated as of May 23, 2006, between the Borrower,
the CLD Seller and the other sellers named therein (the “U.S. CLD Purchase
Agreement”; together with the Belgian CLD Purchase Agreement, the “CLD Purchase
Agreements”) and (b) pay related fees and expenses in connection therewith
(collectively, the “Transactions”);

WHEREAS, the (a) Additional Term Lenders (as defined herein) are severally
willing to provide the Additional Term Loans and (b) certain of the Revolving
Credit Lenders are severally willing to increase their Revolving Credit
Commitments, in each case on, and subject to, the terms and conditions set forth
herein; and

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely on the
terms and conditions set forth in this First Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT

1.1. Amendment to Table of Contents. The Table of Contents to the Credit
Agreement is hereby amended by adding Schedule 1.1 hereto as a schedule thereto.

1.2. Amendments to Section 1.1 (Defined Terms). (a) Section 1.1 of the Credit
Agreement is hereby amended by adding the following new definitions in
appropriate alphabetical order:

“Additional Term Commitment”: as to each Additional Term Lender, the amount set
forth under such Lender’s name on the signature page delivered by such Lender
or, as the case may be, in the Assignment and Acceptance pursuant to which such
Lender became a party hereto. The original aggregate amount of the Additional
Term Commitments is $60,000,000.



--------------------------------------------------------------------------------

“Additional Term Lender”: each Lender which has an Additional Term Commitment or
which is the holder of an Additional Term Loan.

“Additional Term Loan”: as defined in Section 2.1.

“Belgian CLD Purchase Agreement”: the Share Purchase Agreement dated as of
May 23, 2006, between the Borrower and the CLD Seller.

“CLD Acquisition”: the acquisition of the commercial laundry business division
of the CLD Seller pursuant to the CLD Purchase Agreements.

“CLD Purchase Agreements”: the Belgian CLD Purchase Agreement and the U.S. CLD
Purchase Agreement.

“CLD Seller”: Laundry Systems Group NV, a limited liability company organized
under the laws of Belgium.

“Existing Term Commitment”: as to each Existing Term Lender, the amount set
forth under the heading “Existing Term Commitment” opposite such Lender’s name
on Schedule 1 to the Lender Addendum delivered by such Lender or, as the case
may be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto. The original aggregate amount of the Existing Term Commitments is
$200,000,000.

“Existing Term Lender”: each Lender which has an Existing Term Commitment or
which is the holder of an Existing Term Loan.

“Existing Term Loan”: as defined in Section 2.1.

“First Amendment”: the First Amendment dated as of July 14, 2006, to the Credit
Agreement.

“First Amendment Effective Date”: the date upon which all conditions precedent
specified in Section 4 of the First Amendment shall have been satisfied or
waived.

“U.S. CLD Purchase Agreement”: the Purchase Agreement dated as of May 23, 2006,
between the Borrower, the CLD Seller and the other sellers named therein.

(b) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the defined terms “Consolidated Total Debt”, “Term Loan Commitment”, “Term Loan
Lender” and “Revolving Credit Commitment” and substituting in lieu thereof the
following new definitions in appropriate alphabetical order:

“Consolidated Total Debt”: at any date, (a) the aggregate principal amount of
all Funded Debt of the Borrower and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP minus (b) the lesser of
(i) $3,000,000 and (ii) the aggregate amount of unrestricted cash and Cash
Equivalents held by Foreign Subsidiaries at such date.

“Term Loan Commitment”: each Existing Term Commitment and each Additional Term
Commitment.

“Term Loan Lender”: each Existing Term Lender and each Additional Term Lender.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit (or

 

2



--------------------------------------------------------------------------------

guarantees by the Administrative Agent in respect of Letters of Credit issued by
Issuing Lenders which are not Lenders), in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1.1 or, as the case may be,
in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Credit Commitments is
$55,000,000.

(c) Section 1.1 of the Credit Agreement is hereby further amended by:

(1) in the definition of “Adjusted EBITDA”, inserting the following new clauses
(xii) and (xiii) to the end of clause (b) thereof: “(xii) restructuring charges
related to the closure, restructuring and consolidation of certain facilities
located in the United States acquired in connection with the CLD Acquisition in
an aggregate amount not to exceed $10,000,000 and (xiii) payments made and fees
paid from time to time in connection with the CLD Acquisition under executive
management closing and post-closing bonus agreements in an aggregate amount not
to exceed $600,000”;

(2) in the definition of “Asset Sale”, inserting the word “(l)” after the words
“(e), (f), (g)” in the first parenthetical thereof; and

(3) in the definition of “Transaction Costs”, adding the words “and the CLD
Purchase Agreements” immediately after the words “amending the Existing
Receivables Facilities”.

1.3. Amendment to Section 2.1 (Term Loan Commitment). Section 2.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“2.1 Term Loan Commitments. Each Existing Term Lender made a term loan (each, an
“Existing Term Loan”) to the Borrower on the Effective Date in an amount equal
to the amount of the Existing Term Commitment of such Lender. Subject to the
terms and conditions hereof, each Additional Term Lender severally agrees to
make a term loan (each, an “Additional Term Loan”; together with the Existing
Term Loans, the “Term Loans”) to the Borrower on the First Amendment Effective
Date in an amount equal to the amount of the Additional Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.”

1.4. Amendment to Section 2.2 (Procedure for Term Loan Borrowing). Section 2.2
of the Credit Agreement is hereby amended by (a) adding the expression “(a)”
immediately before the first sentence thereof and adding the following new
clause (b) thereto:

“(b) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 1:00 P.M., New York
City time, one Business Day prior to the anticipated First Amendment Effective
Date) requesting that the Additional Term Lenders make the Additional Term Loans
on the First Amendment Effective Date. The Additional Term Loans made on the
First Amendment Effective Date shall initially be Eurodollar Loans having the
same rate of interest and maturity date as the Existing Term Loans. Upon receipt
of such notice the Administrative Agent shall promptly notify each Additional
Term Lender thereof. Not later than 12:00 Noon, New York City time, on the First
Amendment Effective Date each Additional Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Additional Term Loan to be made by such Lender. The
Administrative Agent shall transfer to the account of the Borrower specified by
the Borrower the aggregate of the amounts made available to the Administrative
Agent by the Additional Term Lenders in immediately available funds.”

 

3



--------------------------------------------------------------------------------

1.5. Amendment to Section 2.3 (Repayment of Term Loans). Section 2.3 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“2.3 Repayment of Term Loans. The Term Loan of each Term Loan Lender shall
mature in 22 consecutive quarterly installments, commencing on September 30,
2006, each of which shall be in an amount equal to such Lender’s Term Loan
Percentage multiplied by the amount set forth below opposite such installment:

 

Installment

   Amount

September 30, 2006

   $587,500

December 31, 2006

   $587,500

March 31, 2007

   $587,500

June 30, 2007

   $587,500

September 30, 2007

   $587,500

December 31, 2007

   $587,500

March 31, 2008

   $587,500

June 30, 2008

   $587,500

September 30, 2008

   $587,500

December 31, 2008

   $587,500

March 31, 2009

   $587,500

June 30, 2009

   $587,500

September 30, 2009

   $587,500

December 31, 2009

   $587,500

March 31, 2010

   $587,500

June 30, 2010

   $587,500

September 30, 2010

   $587,500

December 31, 2010

   $587,500

March 31, 2011

   $587,500

June 30, 2011

   $587,500

September 30, 2011

   $587,500

December 31, 2011

   $587,500

Term Loan Maturity Date

   $222,075,000, or such lesser amount of
the Term Loans then outstanding”

1.6. Amendment to Section 4.16 (Use of Proceeds). Section 4.16 of the Credit
Agreement is hereby amended by deleting the first sentence thereof in its
entirety and inserting in lieu thereof the following: “The proceeds of the
Existing Term Loans were used to finance a portion of the Purchase and to pay
related fees and expenses. The proceeds of the Additional Term Loans shall be
used to finance a portion of the CLD Acquisition and to pay related fees and
expenses.”

1.7. Amendments to Section 6.10 (Additional Collateral, etc.). Section 6.10(d)
is hereby amended by adding the parenthetical “(other than an Excluded
Subsidiary)” after the words “Holdings, the Borrower or any of their respective
Subsidiaries” each time such words appear therein.

1.8. Amendments to Section 7.1 (Financial Condition Covenants). Section 7.1 of
the Credit Agreement is hereby amended by:

(a) adding the following words to the end of clause (a) thereof: “; provided,
that for the purposes of determining the Consolidated Leverage Ratio for the
fiscal quarters of the Borrower ending September 30, 2006, December 31, 2006 and
March 31, 2007, Adjusted EBITDA for the relevant period shall be deemed to

 

4



--------------------------------------------------------------------------------

equal Adjusted EBITDA for such fiscal quarter with respect to the Borrower and
its Subsidiaries (other than subsidiaries and assets acquired in connection with
the CLD Acquisition) plus $8,400,000, $5,600,000 and $2,800,000, respectively,
which amounts shall be deemed to constitute the Adjusted EBITDA of such
subsidiaries and assets acquired in connection with the CLD Acquisition”; and

(b) amending and restating the proviso in clause (b) thereof in its entirety as
follows: “provided, that for the purposes of determining the Consolidated
Interest Coverage Ratio for the fiscal quarters of the Borrower ending
September 30, 2006, December 31, 2006 and March 31, 2007, Adjusted EBITDA for
the relevant period shall be deemed to equal Adjusted EBITDA for such fiscal
quarter with respect to the Borrower and its Subsidiaries (other than
subsidiaries and assets acquired in connection with the CLD Acquisition) plus
$8,400,000, $5,600,000 and $2,800,000, respectively, which amounts shall be
deemed to constitute the Adjusted EBITDA of such subsidiaries and assets
acquired in connection with the CLD Acquisition”.

1.9. Amendments to Section 7.2 (Limitation on Indebtedness). Section 7.2 of the
Credit Agreement is hereby amended by:

(a) deleting the words “[Intentionally Omitted]” from clause (g) thereof and
inserting in lieu thereof the following: “Indebtedness in respect of Capital
Lease Obligations incurred in connection with the CLD Acquisition in an
aggregate principal amount not to exceed $1,500,000”; and

(b) deleting the word “$2,500,000” from clause (o) thereof and inserting in lieu
thereof the word “$5,000,000”.

1.10. Amendment to Section 7.3 (Limitation on Liens). Section 7.3 of the Credit
Agreement is hereby amended by deleting the word “$2,500,000” from clause (s)
thereof and inserting in lieu thereof the word “$5,000,000”.

1.11. Amendment to Section 7.5 (Limitation on Disposition of Property). Section
7.5 of the Credit Agreement is hereby amended by deleting the words
“[Intentionally Omitted]” from clause (l) thereof and inserting in lieu thereof
the words “Dispositions related to the closure, restructuring and consolidation
of certain facilities located in the United States acquired in connection with
the CLD Acquisition in an aggregate amount not to exceed $5,000,000”.

1.12. Amendment to Section 7.7 (Limitation on Capital Expenditures). Section 7.7
of the Credit Agreement is hereby amended by amending and restating the table
set forth therein in its entirety as follows:

 

“Fiscal Year

   Amount

2005

   $ 10,000,000

2006

   $ 10,000,000

2007

   $ 13,000,000

2008

   $ 13,000,000

2009

   $ 13,000,000

2010

   $ 13,000,000

2011

   $ 13,000,000

2012

   $ 13,000,000”

1.13. Amendment to Section 7.8 (Limitation on Investments). Section 7.8 of the
Credit Agreement is hereby amended by deleting the words “[Intentionally
Omitted]” from clause (m) thereof and inserting in lieu thereof the following:
“the CLD Acquisition”.

 

5



--------------------------------------------------------------------------------

SECTION 2. WAIVER

The Existing Term Lenders hereby waive the obligation of the Borrower to make
any payment otherwise required to made pursuant to Section 2.12(c) of the Credit
Agreement for the 2006 fiscal year of the Borrower and hereby waive any Default
or Event of Default arising as a result of the failure to make such payment;
provided that, the foregoing waiver shall apply only with respect to payments
required to be made during the 2006 fiscal year of the Borrower and not to any
such payments required to be made during any subsequent fiscal year of the
Borrower.

SECTION 3. JOINDER

From and after the First Amendment Effective Date, each Additional Term Lender
executing and delivering a signature page to this First Amendment shall become a
party to the Credit Agreement and shall have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof, and shall be deemed to have waived any payment obligation of
the Borrower under Section 2.12(c) of the Credit Agreement for the 2006 fiscal
year of the Borrower or any Default or Event of Default arising as a result of
the failure to make such payment upon the terms set forth in Section 2 above.

SECTION 4. CONDITIONS PRECEDENT

This Amendment shall become effective upon the date of satisfaction of the
following conditions precedent (such date, the “First Amendment Effective
Date”):

4.1. Amendment. The Administrative Agent shall have received counterparts of
this Amendment duly executed as of the date hereof by Holdings, the Borrower,
the Required Lenders (as defined in the Credit Agreement prior to giving effect
to this Amendment) and each Additional Term Lender.

4.2. Acknowledgment and Consent. The Administrative Agent shall have received an
Acknowledgment and Consent, substantially in the form of Exhibit A hereto, duly
executed and delivered by each Loan Party party to the Guarantee and Collateral
Agreement.

4.3. Fees. The Lenders, the Administrative Agent and the Arranger shall have
received all fees required to be, and all expenses for which invoices have been
presented, on or before the First Amendment Effective Date. All such amounts
will be paid with proceeds of Loans made on the First Amendment Effective Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the First Amendment Effective Date.

4.4. Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(a) the legal opinion of Debevoise & Plimpton LLP, counsel to Holdings, the
Borrower and its Subsidiaries, reasonably satisfactory in form and substance to
the Administrative Agent; and

(b) the legal opinion of Richards, Layton & Finger, Delaware counsel to
Holdings, the Borrower and its Subsidiaries, reasonably satisfactory in form and
substance to the Administrative Agent.

4.5. Closing Certificates. The Administrative shall have received closing
certificates (including all attachments thereto) of the Loan Parties
substantially in the form of Exhibit C to the Credit Agreement.

 

6



--------------------------------------------------------------------------------

4.6. PATRIOT Act. Each Lender shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the United States PATRIOT Act, to the extent reasonably
requested through the Administrative Agent within a reasonable period of time
prior to the First Amendment Effective Date.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent, the Lenders and the Additional Term Loan
Lenders to enter into this First Amendment, each of Holdings and the Borrower
hereby jointly and severally represents and warrants to the Administrative
Agent, the Lenders and the Additional Term Loan Lenders that (before and after
giving effect to this First Amendment):

5.1. Each Loan Party has the power and authority, and the legal right, to make
and deliver this First Amendment and the Acknowledgment and Consent
(collectively, the “Amendment Documents”) to which it is a party, to perform its
obligations under the Credit Agreement, as amended hereby (the “Amended Credit
Agreement”) and, in the case of the Borrower, to borrow under the Amended Credit
Agreement. Each Loan Party has taken all necessary corporate action to authorize
the execution, delivery and performance of the Amendment Documents to which it
is a party, the performance of the Amended Credit Agreement and, in the case of
the Borrower, to authorize the borrowings on the terms and conditions of the
Amended Credit Agreement. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the execution and delivery of the Amendment
Documents, the borrowings under the Amended Credit Agreement, and the
performance, validity or enforceability of the Amendment Documents or the
Amended Credit Agreement, except (i) the filings referred to in Section 4.19 of
the Credit Agreement and (ii) consents, authorizations, filings and notices
required after the First Amendment Effective Date in the ordinary course of
business which have been obtained or made and are in full force and effect. Each
Amendment Document has been duly executed and delivered on behalf of each Loan
Party party thereto. Each Amendment Document and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.2. The execution, delivery and performance of the Amendment Documents, the
performance of the Amended Credit Agreement, the issuance of Letters of Credit,
the borrowings under the Amended Credit Agreement and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
Holdings, the Borrower or any of their respective Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

5.3. Each of the representations and warranties made by any Loan Party herein or
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the First Amendment Effective Date as if made on and as of
such date, except to the extent such representation and warranty specifically
refers to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects on and as of such earlier date.

5.4. No Default or Event of Default shall have occurred and be continuing after
giving effect to this First Amendment or will result from the consummation of
the Transactions.

 

7



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS.

6.1. Counterparts. This First Amendment may be executed by the parties hereto in
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this First Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this First Amendment.

6.2. Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
in connection with the negotiation, preparation, execution and delivery of this
First Amendment, including, without limitation, the fees and expenses of Simpson
Thacher & Bartlett LLP.

6.3. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
and the other Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their terms. This First Amendment shall not
constitute an amendment or waiver of any provision of the Credit Agreement or
the other Loan Documents not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of the
Borrower that would require an amendment, waiver or consent of the
Administrative Agent, the Lenders or the Additional Term Lenders except as
expressly stated herein. Any reference to the “Credit Agreement” in the Loan
Documents or any related documents shall be deemed to be a reference to the
Credit Agreement as amended by this First Amendment.

6.4. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6.5. Miscellaneous. On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof”, or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Credit Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
and delivered by their respective duly authorized officers as of the day and
year first above written.

 

ALLIANCE LAUNDRY HOLDINGS LLC By:  

/s/ Bruce P. Rounds

Name:   Bruce P. Rounds Title:   VP-Chief Financial Officer
ALLIANCE LAUNDRY SYSTEMS LLC By:  

/s/ Bruce P. Rounds

Name:   Bruce P. Rounds Title:   VP-Chief Financial Officer

First Amendment



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Administrative Agent and Lender By:  

/s/ Diane Albanese

Name:   Diane Albanese Title:   Authorized Signatory

First Amendment



--------------------------------------------------------------------------------

 

  , as a Lender   By:  

 

Name:     Title:    

First Amendment



--------------------------------------------------------------------------------

_______________________________________,

as an Additional Term Lender

By:

 

 

Name:

 

Title:

 

Additional Term Loans: $            

First Amendment



--------------------------------------------------------------------------------

Schedule 1.1

Revolving Credit Commitments

 

Lender

  

Revolving Credit

Commitment

Lehman Commercial Paper Inc.

                    

Total

   $ 55,000,000



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND CONSENT

Reference is hereby made to the First Amendment dated as of July 14, 2006 (the
“First Amendment”), to the Credit Agreement dated as of January 27, 2005 (the
“Credit Agreement”), among ALLIANCE LAUNDRY HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), ALLIANCE LAUNDRY SYSTEMS LLC, a Delaware limited
liability company (“Alliance Laundry”), ALH FINANCE LLC, a Delaware limited
liability company (“ALH Finance”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
LEHMAN BROTHERS INC., as sole advisor, sole lead arranger and sole bookrunner
(in such capacity, the “Arranger”), THE BANK OF NOVA SCOTIA, as syndication
agent, LASALLE BANK NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as
co-documentation agents, and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”). All capitalized terms used
herein that are defined in the Credit Agreement and that are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Each of the undersigned parties to the Guarantee and Collateral
Agreement and/or any Security Document, in each case as amended, supplemented or
otherwise modified from time to time, hereby (a) consents to the First Amendment
and the transactions contemplated thereby and (b) acknowledges and agrees that
the guarantees and grants of security interests contained in the Guarantee and
Collateral Agreement and the Security Documents are, and shall remain, in full
force and effect after giving effect to the First Amendment.

 

ALLIANCE LAUNDRY HOLDINGS LLC By:  

/s/ Bruce P. Rounds

Name:   Bruce P. Rounds Title:   VP-Chief Financial Officer ALLIANCE LAUNDRY
SYSTEMS LLC By:  

/s/ Bruce P. Rounds

Name:   Bruce P. Rounds Title:   VP-Chief Financial Officer ALLIANCE LAUNDRY
CORPORATION By:  

/s/ Bruce P. Rounds

Name:   Bruce P. Rounds Title:   VP-Chief Financial Officer

Acknwoledgment and Consent to First Amendment